DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
JP H05138402A to Yuzuhara et al teaches moving a tool post along the Y axis by combining an X axis feed and a tilt feed [0002].
Applicants Admitted Prior Art teaches a lathe having a plurality of headstocks and where a spindle headstock is moved by superposition control in accordance with movement of a tool post [0003].
The prior art of record does not teach or suggest ether individually or in combination, a regulator that regulates movement of the spindle headstock movable along the X axis in superposition control associated with movement of a tool post in the Y axis wherein the Y axis movement is performed by the tool post by combining movements along the X axis and in a direction inclined to the X axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115   
6/16/22